Citation Nr: 0905853	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-35 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969, 
including service in the Republic of Vietnam during the 
Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which, in pertinent part, 
denied the benefit sought on appeal.   

In that decision, the RO also denied service connection for 
tinnitus and bilateral hearing loss, after which the Veteran 
perfected appeals as to both denials.  Subsequently, in an 
April 2006 rating decision the RO granted service connection 
for both disabilities.  Therefore these claims for service 
connection are no longer on appeal before the Board.


FINDING OF FACT

The current medical evidence does not show the presence of a 
heart disorder.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in March and May 2005, and March 2006.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  These 
letters provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
holding in Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains VA 
and private treatment records, including VA examination 
reports, and the Veteran has not indicated any records 
outstanding that need to be obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Service Connection

As explained below, service connection is not warranted for 
the claimed heart disorder disorder, because the current 
medical evidence does not show the presence of a chronic 
heart disorder.

A.  Law

VA pays compensation for disability related to the Veteran's 
military service, in other words, for service-connected 
disability.  38 C.F.R. § 3.4(a).  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic diseases associated with the heart, 
specifically cardiovascular disease and all forms of valvular 
heart disease, including endocarditis, may be presumed to 
have been incurred during service if they become manifested 
to a compensable degree within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).  Notably there is no evidence, within 
one year of discharge, of a heart disorder constituting any 
cardiovascular disease of the heart or a valvular heart 
disease, on which to premise entitlement to service 
connection based on presumptive regulations under 38 C.F.R. 
§§ 3.307, 3.309.  

On a threshold level, to establish service connection the 
record must show: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

B.  Analysis

The Veteran maintains that he has a heart disorder due to 
service.  He maintains that he did not have a heart attack, 
but rather had trauma to his chest that damaged his heart.  
As he explained during a February 2007 personal hearing 
before the RO, he claims that he has a scar or scarring on 
the outside of the heart that was due to a traumatic injury 
to his chest in service.  This trauma occurred while he was 
in a tank when it hit a mine that exploded causing his chest 
to hit part of the tank causing the injury.  He reported that 
during that incident he also received a little bit of 
shrapnel to his arm and received the Purple Heart for that 
wound.  Afterward, he was sore in the chest but at that time 
did not think much about that because the shrapnel wound that 
took precedence.  

The Veteran's DD Form 214 shows that he received a Purple 
Heart.  Service treatment records, however, do not show any 
indications of treatment or identification in any way, of a 
chest injury or of any heart-related findings.  On the other 
hand, these records are also absent evidence of any injury 
associated with the Purple Heart.  Nevertheless, there is no 
indication in any service records of any chest injury or 
heart condition in service.

After service, the Veteran underwent VA examination in 
November 1970, in connection with an earlier claim on other 
matters.  Nevertheless, the report of that general 
examination shows that on examination of the cardiovascular 
system, the examiner made no abnormal findings.  Findings 
consisted of sinus bradycardia; no murmurs, no megaly.  Chest 
X-ray examination was normal. 

Private treatment records in March 1987 from Kershaw County 
Memorial Hospital show that the Veteran was seen by Dr. 
Robert G. Kiger, M.D., for "abnormal electrocardiographic 
features of T wave abnormality in the inferior limb leads and 
lateral precordial leads with somewhat poor R wave 
development in V1-V2."  Dr. Kiger noted that risk factors 
included cigarette smoking and a family history for coronary 
disease; and also a history of trauma to the chest in 1967.  
Dr. Kiger noted that there were no symptoms to suggest 
angina.  After the Veteran completed an exercise thallium 
scan, the report concludes with an impression of abnormal 
thallium scan suggesting reversible ischemia of the infero-
apical area.  

While still at the hospital, the Veteran then underwent an 
echocardiogram that was diagnosed as abnormal.  He then 
underwent a M-Mode study with resultant findings cited in the 
examination report.  Review of the M-Mode study findings 
showed no abnormalities or findings otherwise constituting a 
chronic heart condition.  After examination, the impression 
was normal M-Mode and 2-dimensional echocardiographic study.

The report of a March 2006 VA heart examination shows that 
the Veteran stated that he was unaware of having had a heart 
attack.  He reported that he had been referred to a 
cardiologist who tested him and found him to have an 
"external scar" on his heart.  The Veteran reported that 
the cardiologist asked if he had ever had trauma to his 
chest.  The Veteran reported that he had had trauma to his 
chest in Vietnam when a land mine exploded and he was thrown 
against a tank, and then treated only in the field.  The 
Veteran denied having any chest pain, fatigue, or dizziness.  
He reported that he had occasional dyspnea on exertion, and 
one episode of syncope in 2003.  

Cardiovascular findings were: regular rate and rhythm without 
any appreciable murmurs, rubs, or gallops; no bruits; pulse 
2+; no lower extremity edema.  After examination, the report 
contains a diagnosis of "chest trauma."  As part of the 
examination, an EKG was obtained and a cardiac echo test was 
performed.

In an addendum dated a few days later in March 2006, a 
different examiner commented on findings from the EKG and 
cardiac echo tests.  The addendum contains findings from the 
cardiac echo test of: (1) normal LV size and systolic 
function, estimated LVEF= 55 percent; (2) normal RV size and 
systolic function; (3) no MR/MS or AI/AS noted; (4) normal 
mitral inflow, normal pulmonary vein inflow; and (5) no 
pericardial effusion.  The examiner noted that the EKG showed 
"early transition and some T-wave abnormalities."  The 
addendum contains an opinion from the examiner of the overall 
heart examination, that he found no evidence of cardiac 
disease due to chest trauma.  

To summarize, there are some abnormal test findings 
associated with the clinical evaluation of the Veteran for a 
heart disorder.  Dr. Kiger had noted an abnormal thallium 
scan, which he found to suggest reversible ischemia of the 
infero-apical area; and he noted an abnormal echocardiogram.  
Subsequent testing at that time, however, concluded with an 
impression of normal M-Mode and 2-dimensional 
echocardiographic study.  In the recent VA examination the 
cardiac echo test findings were normal.  In the VA 
examination addendum, there are EKG findings of "early 
transition and some T-wave abnormalities"  To the extent 
there are any abnormal diagnostic test findings, the ones 
cited do not of themselves constitute a chronic heart 
condition, that is a heart disorder.  Moreover, none of these 
records concluded with a diagnosis of a heart disorder.  

The only diagnosis referable to the claimed heart disorder, 
is that of "chest trauma" given by the VA examiner in the 
March 2006 VA examination report.  The diagnosis of "chest 
trauma" does not constitute a diagnosis of a chronic heart 
condition.  Rather, it merely constitutes a diagnosis of 
trauma, or injury, to the chest, not even to the heart.  That 
diagnosis appears to be merely a restatement of the Veteran's 
reported history of a chest trauma in service.  The diagnosis 
of chest trauma, meaning an injury to the chest, is not 
equivalent to a current diagnosis of a chronic heart 
condition.  

Moreover, with respect to the question of whether any chest 
trauma in service resulted in a chronic heart condition, the 
only opinion on the matter is that the examiner did "not 
find any evidence of a cardiac disease due to chest trauma."   

In sum, the Veteran's service medical records show no 
treatment for chest or cardiac complaints during service.  
The medical evidence in service does not show any chronic 
heart condition in service, or within the first year after 
discharge.  Most importantly, there are no medical records 
after service showing a current heart disorder, or any 
cardiovascular disorder in any way referable to the claimed 
heart disorder.  

Though the Veteran is competent to describe associated 
symptoms capable of lay observation, he is not competent to 
give a medical opinion on either diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
See also Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  

Thus, there is no evidence of a current heart disorder for 
which service connection may be granted.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for a heart disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for a heart disorder is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


